Citation Nr: 0715354	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  06-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for multiple sclerosis 
(including a back disorder, a bilateral hand disorder, 
residuals of a Caesarean section scar, fatigue, decreased 
taste sensation, left side of the face, and decreased hearing 
of the left ear).


REPRESENTATION

Appellant represented by:	The Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The appellant served in the Army Reserves from May 11, 1992, 
to September 11, 1992; in the Army National Guard from 
January 8, 1993, to October 22, 1999; and in the Air Force 
Reserves from October 23, 1999, to November 23, 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.

This appeal had previously included claims for service 
connection for residuals of a Caesarean-section scar, for a 
bilateral hand disability, and for a back disability.  
However, the appellant has clarified that she is appealing 
only the issues listed in the caption above and that the 
previously included claims are part of the service connection 
claim for multiple sclerosis, not separate, stand-alone 
claims.  Since the case is being remanded for scheduling of a 
hearing, the appellant will have an opportunity to clarify 
this further if she desires at the hearing.

The appeal had also included a claim for service connection 
for a left ankle disability.  However, in January 2007, the 
RO awarded service connection for this disability.  
Therefore, it is no longer before the Board in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has requested a hearing before the Board to be 
held via videoconference from the St. Louis, Missouri, RO.

Accordingly, the case is REMANDED for the following action:

Please schedule the appellant for a 
videoconference hearing before the 
Board to be held at the St. Louis, 
Missouri, RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
must be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E, Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




